Voto concurrente del
Juez Asociado Señor Martínez Muñoz
San Juan, Puerto Rico, a 20 de octubre de 1972
La Resolución del Tribunal dictada en estos casos en el día de hoy tiene mi voto concurrente. Di mi voto porque en esta fase del proceso los peticionarios no han demostrado merecer que, en el ejercicio de nuestra discreción, se les fije fianza en apelación. Nuestra ley no dispone un derecho absoluto a la fianza en casos como éste. La Regla 198 de las de Procedi-miento Criminal que es la que pauta esta materia, por el contrario, dispone claramente que no se admitirá fianza en casos de delitos graves en que se imponga pena de prisión. En la parte pertinente la Regla lee:
“[N]o se admitirá fianza en estos últimos casos cuando el recurso entablado no plantee una cuestión sustancial o cuando la naturaleza del delito o el carácter y antecedentes penales del acusado aconsejen, a juicio del tribunal y para la protección de la sociedad, la reclusión del convicto mientras se ventile el recurso.”
*935Esta regla reconoce la discrecionalidad de la concesión de fianza en apelación. Los criterios que adopta la Regla 198 son los mismos que, junto a varios otros, se siguen en la juris-dicción federal para propósitos similares. Véase Regla 46 (a) (2) de las de Procedimiento Criminal Federal (“... unless it appears that the appeal is frivolous or taken for delay. . . .”) y 18 U.S.C. sec. 3146 (“.... the nature and circumstances of the offense . . . the. accused’s character and mental condition . . . his record of convictions. . . .”).
El “Memorandum and Order” de la Corte Federal de San Juan del 28 de septiembre de 1972, basado en los criterios de un Juez de Distrito Federal de Illinois reportado en United States ex rel. Keating v. Bensinger, 322 F.Supp. 784 (1971), presume la arbitrariedad de los tribunales de Puerto Rico por el hecho de no expresar razones al denegar fianzas en apela-ción en estos casos.
Esta norma es lesiva a la dignidad de los tribunales esta-tales. No será ésta la única ni la más importante ocasión en que la ley sanciona el que un tribunal haga ciertas determina-ciones sin expresar razones; considérese,-por ejemplo, que los tribunales apelativos pueden negarse a expedir autos como el de revisión o certiorari sin expresar razones ni celebrar vista y que los tribunales (o jurados) normalmente no expresan conclusiones de hecho o de derecho cuando declaran culpable a un acusado.
Pero es que aun aceptando los principios expuestos en Keating, caso que entendemos ha sido apelado al Séptimo Circuito de Apelaciones, los tribunales de Puerto Rico han cumplido esencialmente con los mismos. Tanto el Tribunal Superior de Aguadilla en su Resolución de 23 de septiembre de 1970, como este Tribunal en su Resolución de 6 de septiem-bre de 1972, expresaron las razones por las cuales denegaron la fianza en apelación de los peticionarios: la falta de sustan-cialidad del recurso y la naturaleza del delito.
*936En la fijación de fianzas la ley ha reconocido tradicional-mente una distinción entre la fase anterior a la sentencia y la fase posterior a la convicción y condena. Compárese la Regla 198 con la Regla 6.1 de las de Procedimiento Criminal. En lo federal se ve también una diferencia en matiz entre las disposiciones 18 U.S.C. see. 3146 (antes del juicio) y 18 U.S.C. see. 3148 (en apelación). Nuestra Constitución reco-noce implícitamente la distinción: Art. II, sec. 11.
Es lógico que así sea. Al ciudadano le favorece la presun-ción de inocencia, aun cuando se ha radicado acusación en su contra y se ha determinado causa probable. Pero, una vez ha mediado un proceso judicial que culmina en una adjudicación de culpabilidad más allá de duda razonable, lo más probable es que la adjudicación haya sido correcta. La política pública de respeto al proceso judicial exige que así se presuma. Presumir la arbitrariedad del tribunal estátal, teniendo espe-cialmente en cuenta que los tribunales federales, general-mente, no deben sustituir sus criterios por los de los tribunales estatales, atenta contra la política pública de respeto y defe-rencia que merece el proceso judicial local.